Title: To Thomas Jefferson from Thomas Gaskins, 23 February 1781
From: Gaskins, Thomas
To: Jefferson, Thomas



Honl. Sir
Northumbld. Febry. 23rd. 1781

You’l Receive this by Mr. John Gordon who promises to take down with him the proceedings of our Court martial in September Last in regard to the Rioters then in our County. It appears we have been much blaimed by some for our proceedings, but I hope upon the matter being fully inq[uired into] they’l find we have done well. The reason we took the rioters in for 18 months was to incourage them to come in. Those that stood out had not that benefit and there are many now out and some have gone over to the Enemy, by geting on boad of some of there Vessells. I also inclose you one Coppy of an advertizement for your further information. Almost the whole County was inflaim’d. I had given orders a day or two before the draft to five or six Captains to furnish a number of men to oppose those that mutinied but to my great suprise few or none appeard in our favor and the Very men I most Confided in appear’d in arms against us. I think I can say with truth that our Little Company of Volinteers and mostly of them officer[s] not more than 32 in number behaved well by Subduing almoste a whole County, and the proceedings of the Courtmartial we thought was for the best to incourage the outlying rioters to Come in. I am Honl. Sir yr moste obedt & Very Humbl. Servt.,

Thos. Gaskins


P.S. For further particulars I refer you to bearer Mr. Gordon who Lives near the Courthouse and is well acquainted with the whole proceedings.


T G

